             Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF TEXAS – EL PASO DIVISION

UNITED STATES OF AMERICA for the       §
use and benefit of MIDWEST STEEL, INC. §
                                       §
v.                                     §                        CASE NO. 3:19-cv-130
                                       §
CLARK MCCARTHY HEALTHCARE              §
PARTNERS II; W&W-AFCO STEEL LLC; §
FEDERAL INSURANCE COMPANY;             §
TRAVELERS CASUALTY AND SURETY §
COMPANY; FIDELITY AND DEPOSIT          §
COMPANY OF MARYLAND; ZURICH            §
AMERICAN INSURANCE COMPANY;            §
THE TRAVELERS INDEMNITY                §
COMPANY; and LIBERTY MUTUAL            §
INSURANCE COMPANY                      §

    PLAINTIFF UNITED STATES OF AMERICA FOR THE USE AND BENEFIT OF
               MIDWEST STEEL, INC.’S ORIGINAL COMPLAINT

        Plaintiff United States of America for the use and benefit of Midwest Steel, Inc. files this

Original Complaint against Defendants Clark McCarthy Healthcare Partners II, W&W-AFCO

Steel LLC, Federal Insurance Company, Travelers Casualty and Surety Company, Fidelity and

Deposit Company of Maryland, Zurich American Insurance Company, The Travelers Indemnity

Company, and Liberty Mutual Insurance Company, and would show as follows:

                                               I.
                                            PARTIES

        1.      Plaintiff United States of America for the use and benefit of Midwest Steel, Inc.

(“Midwest Steel”) is a Michigan corporation with its principal office at 2525 E. Grand Blvd.,

Detroit, Michigan 48211.

        2.      Defendant Clark McCarthy Healthcare Partners II (“CMHP”) is a joint venture

consisting of McCarthy Building Companies, Inc., a Missouri corporation with its principal office

at 1341 N Rock Hill Road, St. Louis, Missouri 63124, and Clark Construction Group, LLC, a

Maryland limited liability company with its principal office at 7500 Old Georgetown Road,
7671054v1
              Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 2 of 18



Bethesda, Maryland 20814. CMHP’s principal office is located at 200 Constitution Ave., El Paso,

Texas 79936. CMHP may be served through service of process on the Texas registered agent of

McCarthy Building Companies, Inc., Corporation Service Company d/b/a CSC-Lawyers

Incorporating Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3136 or

wherever else the registered agent may be found. CMHP may be served through service of process

on the Texas registered agent of Clark Construction Group, LLC, C T Corporation System, at 1999

Bryan St., Suite 900, Dallas, Texas 75201-3136 or wherever else the registered agent may be

found.

         3.      W&W-AFCO Steel LLC, successor in interest to Hirschfeld Steel Group, LP d/b/a

Hirschfeld Industries, (“Hirschfeld”) 1 is a Delaware limited liability company with its principal

office at 1730 W. Reno, Oklahoma City, Oklahoma 73106. Hirschfeld may be served through its

Texas registered agent, C T Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas

75201-3136 or wherever else the registered agent may be found.

         4.      Federal Insurance Company (“FIC”) is an Indiana entity whose principal office is

located at 202 Halls Mill Rd, Suite B, Whitehouse Station, New Jersey 08889-3435. FIC may be

served through its Texas registered agent, C T Corporation System, at 1999 Bryan St., Suite 900,

Dallas, Texas 75201-3136 or wherever else the registered agent may be found.

         5.      Travelers Casualty and Surety Company (“Travelers”) is a Connecticut entity

whose principal office is located at One Tower Square, Hartford, Connecticut 06183. Travelers

may be served through its Texas registered agent, Corporation Service Company, at 211 East 7th

Street, Suite 620, Austin, Texas 78701 or wherever else the registered agent may be found.




1
 W&W-AFCO Steel LLC and Hirschfeld Steel Group, LP d/b/a Hirschfeld Industries filed a
certificate of merger with the Texas Secretary of State on September 18, 2018. W&W-AFCO Steel
LLC was the surviving entity after the merger, which became effective on September 19, 2018.
                                                  2
7671054v1
             Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 3 of 18



        6.      Fidelity and Deposit Company of Maryland (“FDC”) is an Illinois entity whose

principal office is located at 1299 Zurich Way, Schaumburg, Illinois 60196. FDC may be served

through its Texas registered agent, Corporation Service Company, at 211 East 7th Street, Suite

620, Austin, Texas 78701 or wherever else the registered agent may be found.

        7.      Zurich American Insurance Company (“Zurich”) is a New York entity whose

principal office is located at 1299 Zurich Way, Schaumburg, Illinois 60196. Zurich may be served

through its Texas registered agent, Corporation Service Company, at 211 East 7th Street, Suite

620, Austin, Texas 78701 or wherever else the registered agent may be found.

        8.      The Travelers Indemnity Company (“TIC”) is a Connecticut entity whose principal

office is located at One Tower Square, Hartford, Connecticut 06183. TIC may be served through

its Texas registered agent, Corporation Service Company, at 211 East 7th Street, Suite 620, Austin,

Texas 78701 or wherever else the registered agent may be found.

        9.      Liberty Mutual Insurance Company (“Liberty Mutual”) is a Massachusetts entity

whose principal office is located at 175 Berkeley St, Boston, Massachusetts 02116. Liberty Mutual

may be served through its Texas registered agent, Corporation Service Company, at 211 East 7th

Street, Suite 620, Austin, Texas 78701 or wherever else the registered agent may be found.

                                            II.
                                 JURISDICTION AND VENUE

        10.     This Court has exclusive jurisdiction over this action pursuant to the Miller Act, 40

U.S.C. § 3133 et seq., which provides federal question jurisdiction pursuant to 28 U.S.C. § 1331.

This Court has supplemental jurisdiction over the state law claims in this action pursuant to 28

U.S.C. § 1367 because Midwest Steel’s state law claims are so related to its Miller Act claims that

they form a part of the same case or controversy under Article III of the United States Constitution.




                                                  3
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 4 of 18



         11.   Venue is mandatory in the El Paso Division of the Western District of Texas under

40 U.S.C. § 3133(b)(3) because the contracts at issue were performed and executed in El Paso,

Texas.

         12.   Venue is also mandatory in the El Paso Division of the Western District of Texas

under the terms of the contracts that govern this dispute. CMHP and Hirschfeld entered into a

subcontract related to the construction of the Fort Bliss Replacement Hospital in El Paso, Texas.

Hirschfeld and Midwest Steel then entered into a sub-subcontract related to the project. This

dispute involves claims by Midwest Steel against both Hirschfeld and CMHP. Article 14 of the

sub-subcontract between Midwest Steel and Hirschfeld requires Midwest Steel to bring any claims

that implicate both Hirschfeld and CMHP in accordance with the CMHP and Hirschfeld

subcontract. Article 11.1 of the subcontract between CMHP and Hirschfeld states that venue for

any legal action shall be the place of the project, which is El Paso, Texas. 2

         13.   Venue is also proper in the El Paso Division of the Western District of Texas under

28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to this

claim occurred in El Paso, Texas and the construction project at issue, the Fort Bliss Replacement

Hospital, is located in El Paso, Texas.

                                           III.
                                  FACTUAL BACKGROUND

         14.   This case arises from the construction of the Fort Bliss Replacement Hospital in El

Paso, Texas (the “Project”). The Project consists of six buildings and related smaller structures

such as canopies. The Project includes a main hospital, inpatient and outpatient clinics, an




2
 The referenced provision states that venue shall be in either the place of the project or the place
of CMHP set forth on Page 1 of the subcontract; however, there is no place of CMHP set forth on
Page 1 of the subcontract.
                                                4
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 5 of 18



administrative building, a research building, a central utility plant, two access control points, and

surface parking.

        15.    The Project has been plagued by hundreds of design errors, design omissions,

contract changes, and time delays that have put it almost three years behind schedule and added

over $400 million in additional costs. The original construction cost for several contracts was

$812.8 million, including $648.9 million for the construction of the main six-building hospital

complex. The total cost has now ballooned to over $1.2 billion.

        16.    The United States Army Corps of Engineers (“USACE” or “Owner”) was the

awarding contracting office for the Project.

        17.    CMHP is the prime contractor to the USACE on the Project. As the prime

contractor, CMHP furnished Miller Act bonds under federal law. Travelers, FDC, FIC, Zurich,

and TIC (collectively, the “Miller Act Sureties”) are the sureties on CMHP’s Miller Act bonds.

        18.    CMHP subcontracted the steel fabrication and steel erection scope of work on the

Project to Hirschfeld and required Hirschfeld to supply contractual payment and performance

bonds covering the subcontract (the “Hirschfeld Bonds”). Liberty Mutual is the surety on the

Hirschfeld bonds.

        19.    Hirschfeld subcontracted the steel erection portion of its scope of work to Midwest

Steel. Midwest Steel is a beneficiary of the CMHP Miller Act Payment bonds and the Hirschfeld

Liberty Mutual payment bond.

        20.    USACE and its design team furnished the plans, specifications, and other design

information for the Project. CMHP contractually agreed to construct the Project in accordance

with this design furnished by USACE, as did Hirschfeld and Midwest Steel for their respective

portions of the Project.    Hirschfeld was contractually responsible to CMHP for both steel

fabrication and erection, and Midwest Steel was contractually responsible for erecting the steel

                                                 5
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 6 of 18



furnished by Hirschfeld. CMHP was responsible for paying Hirschfeld, and Hirschfeld was

responsible for paying Midwest Steel.

        21.    Under the Spearin Doctrine, USACE and its design team were responsible to the

contractors, including CMHP, Hirschfeld, and Midwest Steel, for the adequacy and accuracy of

the design documents. Midwest Steel reviewed the relevant plans and specifications and submitted

a bid based on those design documents, and based on a reasonable expectation of being able to

progress the work in a logical and efficient manner, moving workers and equipment from building

to building as the work progressed. CMHP and Hirschfeld represented this to Midwest Steel, and

Midwest Steel relied on this to its detriment in pricing its subcontract to Hirschfeld. CMHP,

Hirschfeld, and Midwest Steel jointly developed a logical sequence for the work, and Midwest

Steel submitted an engineered erection plan and sequence, which was accepted by Hirschfeld and

CMHP.

        22.    The Project was extraordinarily troubled from the start and was delayed even before

Midwest Steel mobilized to the Project. There were major defects in the design, which impacted

the schedule and greatly increased costs and time on the Project for all contractors, including

CMHP, Hirschfeld, and Midwest Steel. In addition to the design problems, CMHP and Hirschfeld

abandoned the original schedule and planned sequence of activities, which further delayed the job,

caused Midwest Steel extra time on the Project, and significantly increased Midwest Steel’s costs

to complete its scope of work. Soon after the Project started, Hirschfeld stopped managing

Midwest Steel and for all practical purposes abandoned its role at the Project. This forced Midwest

Steel to have to interact directly with CMHP to complete its work.

        23.    Midwest Steel, like the other Project participants, encountered significant delays to

its work and impacts to its productivity, which extended the Project and resulted in significant

additional costs. Midwest Steel’s work was initially scheduled to last just over twelve months for

                                                 6
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 7 of 18



the work in the buildings, with subsequent work to be performed on the canopies extending to a

total of approximately sixteen months. The original contract value was $13.374 million. Due to

factors outside its responsibility or control, Midwest Steel was onsite for over fifty months through

October 2017 and suffered significant losses on the project. Midwest Steel was finally able to

complete its work on a third remobilization in January 2019. These additional costs associated

with the extended Project costs and productivity impacts are addressed in more detail in the

Preliminary Report of Findings attached as Exhibit A (the “Preliminary Report”) which was

prepared by the consulting firm Synergen. The Preliminary Report is incorporated by reference

herein as if fully set forth herein. The Preliminary Report was furnished to all of the defendants

with the Miller Act notice issued to all parties by Midwest Steel prior to the filing of this suit.

        24.    Midwest Steel is entitled to recovery of additional costs expended for problems and

interferences outside of its control on the Project and/or costs that resulted from the actions or

inactions of others outside of Midwest Steel’s control. Midwest Steel hereby submits the

Preliminary Report as support for the amounts being claimed related to these issues.

        25.    Because of delays caused by USACE and its Design Team, additional

mismanagement of the Project by CMHP and Hirschfeld, changed sequences of work, delays in

essential predecessor work, and other causes not in the control of Midwest Steel, the base contract

scope of work could not be completed by Midwest Steel until on or about January 31, 2019.

Midwest Steel did complete this work. The overall cost increases at the Project were measured in

hundreds of millions of dollars for CMHP and its subcontractors. The problems at the Project

became the subject of a US Congressional inquiry and review by the Inspector General of the




                                                  7
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 8 of 18



Department of Defense, who issued a report as requested by Congress. Midwest Steel was not

found to be at fault in this inquiry. 3

        26.     As a result of the delays, design problems, and changes, and due to other reasons,

CMHP asserted claims against USACE substantially in excess of $100 million. As a part of this

process, CMHP asked its subcontractors, including Hirschfeld and Midwest Steel, to furnish their

claims for delay and impact damages to CMHP. Midwest Steel did so, with the assistance of

Synergen, and Hirschfeld in turn adopted the claims submitted by Midwest Steel, added their

mark-up, and submitted those claims to CMHP. Hirschfeld did not reject the claims submitted by

Midwest Steel. Then, CMHP took all of these subcontractor claims and submitted them to USACE

for compensation. Notably, CMHP did not reject Midwest Steel’s and Hirschfeld’s claims, but

instead, submitted them to USACE.

        27.     Defendants may attempt to assert that Hirschfeld issued a letter to Midwest Steel

during the Project that purported to declare Midwest Steel in default for refusing to perform some

extra work despite a lack of proper change order documentation and assurance of payment, but

defendants waived this default. Midwest Steel was not terminated and instead, was allowed and

even encouraged to continue its work on the Project and to complete it as fast as possible. The

claims submitted by Midwest Steel were actually requested by CMHP and Hirschfeld as a part of

CMHP’s global claims to USACE, even after this alleged event of default. At all times, Midwest

Steel assured CMHP and Hirschfeld that it would complete all base contract work and that it would

perform all extra work that was properly documented with change orders and assurances of




3
  Defendants may argue that Midwest Steel contributed in part to the overall Project delays because
of a fatality suffered by a Midwest Steel employee early during construction, but this delay was
less than five weeks of the total delay suffered by Midwest Steel. Moreover, Midwest Steel denies
that it is responsible for this five-week delay, and disputes that five weeks of delay were necessary
for this circumstance.
                                                   8
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 9 of 18



payment. CMHP and Hirschfeld, though, failed to issue Midwest Steel proper change orders and

assurances of payment, which are required by the subcontracts. Therefore, if any party was in

breach, it was CMHP and Hirschfeld by trying to force Midwest Steel to perform extra work

without proper contract documentation and without paying for it. In addition, Midwest Steel was

not receiving other payments as required under the subcontracts, and had already suffered millions

of dollars in uncompensated damages at the time that Midwest Steel was wrongfully declared in

default. Midwest Steel would have been well within its legal rights to have terminated the

subcontract and walked off the job, but to its credit, stayed and finished in spite of not being paid.

        28.    CMHP, after waiving this alleged event of default, negotiated with USACE to try

to achieve a global settlement for what the parties called the “Legacy Claims,” or “Buckets 1

through 6.” CMHP elected to settle with USACE for Buckets 1 through 6, for a combined amount

in excess of $140 million, which is about 75 cents on the dollar according to CMHP’s lawyers.

        29.    After CMHP settled the foregoing claims, it embarked on a secretive campaign to

pick off the claims of each subcontractor, settling with them piecemeal, while keeping each one in

the dark about what others were getting. Significantly, the CMHP settlement with USACE was a

global settlement, without specific allocations for individual subcontractors. This allowed CMHP

to settle with each subcontractor in such a way as to pocket for itself what it wanted, and pay each

subcontractor pennies on the dollar. CMHP has refused demands from Hirschfeld and Midwest

Steel to produce documents that would show how the other subcontractors are being treated.

        30.    Midwest Steel has not been treated fairly in this process. CMHP and Hirschfeld

each had contractual obligations to pass though Midwest Steel’s claims to USACE and to assist

Midwest Steel in presenting and, if necessary, litigating those claims. Although CMHP did present

Midwest Steel’s claims, CMHP elected to take control and push through the above-described

global settlement on its own, thereby cutting off and preventing Midwest Steel from pursuing those

                                                  9
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 10 of 18



claims. Midwest Steel demanded a seat at the table, but none was given. CMHP therefore assumed

responsibility to put the interests of Midwest Steel before its own as an agent, but did not do so.

Midwest Steel is not bound by any settlement CMHP made with USACE.

        31.     Substantial portions of Midwest Steel’s claims are not pass through claims that

should have been paid by USACE. They are CMHP’s responsibility. CMHP’s repeated and

pervasive failure to properly manage this Project also contributed to Midwest Steel’s damages, as

is described in more detail in the attached Preliminary Report. CMHP has never offered to pay any

money to Midwest Steel for these damages.

        32.     In addition, Hirschfeld owes money to Midwest Steel for extra work and Midwest

Steel’s damages as alleged herein, which claims are detailed in the attached Preliminary Report.

        33.     None of the sureties have ever tendered any money to Midwest Steel, even though

they have received notices from Midwest Steel, and all conditions precedent have occurred or been

waived.

        34.     Midwest Steel’s claims under the Miller Act did not accrue until Hirschfeld,

CMHP, and the sureties failed to make payment in full to Midwest Steel within 90 days after

Midwest Steel completed its work. Thus, Midwest Steel could not file suit until after May 2, 2019

because Midwest Steel’s last day on the Project was January 31, 2019. CMHP knew that Midwest

Steel was going to file suit and took advantage of this statutory limitation to file its own suit,

purporting to be an interpleader, as a preemptive strike on or about April 25, 2019. CMHP’s

preemptive suit is Case No. 1:19-cv-00449; Clark McCarthy Hospital Partners II v. W&W-AFCO

Steel LLC et al.; In the United States District Court for the Western District of Texas – Austin

Division. There are several issues with this suit. First, the plaintiff is wrongly identified as Clark

McCarthy Hospital Partners II instead of the correct entity, Clark McCarthy Healthcare Partners

II. Midwest Steel assumes this is a misnomer caused by CMHP’s rush to file its preemptive action.

                                                 10
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 11 of 18



Moreover, CMHP intentionally filed suit in the wrong division. As was described in Paragraphs

11 and 12 herein, all claims between the parties must be litigated in the El Paso Division of the

Western District of Texas. However, CMHP filed its “interpleader” action in the Austin Division.

The only connection between the claims at issue and Austin is the location of CMHP’s attorney’s

office. No witnesses, parties, or other counsel reside in Austin. It should also be noted that there

is not a complete identity of parties between these two cases, nor is there a complete identity of

issues. In addition, CMHP did not seek to interplead all of the money it received from USACE

for Midwest Steel. CMHP used Midwest Steel’s claims to receive additional funds from USACE,

but after receiving those funds, CMHP has backtracked and is now trying to wrongfully keep

millions of dollars for itself under spurious claim of offsets for the very same extra work costs for

which CMHP has admitted it received payment from USACE, offsets that are vigorously disputed

by Midwest Steel. Further, CMHP wrongfully seeks in that case to enjoin Midwest Steel from

filing this case. CMHP does not have clean hands to file an interpleader or seek such an injunction.

                                            IV.
                                     CAUSES OF ACTION

        A.      Count 1 – Miller Act Claims

        35.     Midwest Steel repeats and re-alleges the allegations of the preceding paragraphs as

if fully set forth herein.

        36.     Midwest Steel supplied materials and/or labor in prosecution of the work provided

for in the prime contract. Midwest Steel has not been paid. Midwest Steel had a good faith belief

that the materials and/or labor were intended for the specified work under the prime contract.

Midwest Steel provided written notice to CMHP, Hirschfeld, and the Miller Act Sureties within

ninety days from the date on which Midwest Steel did or performed the last of the labor or

furnished or supplied the last of the material for which its claim is made. More than ninety days

have elapsed since Midwest Steel last performed such work in connection with the above-
                                            11
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 12 of 18



mentioned principal contract for which this claim is made. Midwest Steel filed suit no later than

one year after the day on which the last of the labor was performed or material was supplied by

Midwest Steel. Midwest Steel has complied with all rules and requirements of the Miller Act for

perfecting a right of action under the Miller Act bonds. All conditions precedent to the making of

this claim have been performed or have occurred.

        37.     Midwest Steel has suffered damages of no less than $13,718,463.00 (including

allowable markup) for which it is entitled to additional compensation, as summarized in the

following chart:




        38.     Midwest Steel is entitled to recover at least $13,718,463.00 in damages in

connection with its Miller Act claims, plus all interest, costs, and attorneys’ fees as allowed by law

and Midwest Steel’s contract with Hirschfeld.


                                                 12
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 13 of 18



        B.      Count 2 – Breach of Contract

        39.     Midwest Steel repeats and re-alleges the allegations of the preceding paragraphs as

if fully set forth herein.

        40.     A valid, enforceable contract exists between Midwest Steel and Hirschfeld.

Midwest Steel performed, tendered performance, or was excused from performing its contractual

obligations. Hirschfeld materially breached the contract by, among other things, failing to pay the

outstanding amounts due and owing. Hirschfeld’s material breach has proximately caused

Midwest Steel to suffer damages in the amount of no less than $13,718,463.00 (including

allowable markup) for which it is entitled to additional compensation, as is summarized above.

Midwest Steel is entitled to recover from Hirschfeld at least $13,718,463.00 in damages, plus all

interest, costs, and attorneys’ fees as allowed by law and the terms of the governing contract.

        C.      Count 3 – Quantum Meruit

        41.     Midwest Steel repeats and re-alleges the allegations of the preceding paragraphs as

if fully set forth herein.

        42.     In addition to, or in the alternative, if such be necessary and without waiving any

of the foregoing, Midwest Steel provided Hirschfeld and/or CMHP with the goods, materials,

equipment, and services described herein. As a direct result of Midwest Steel providing Hirschfeld

and/or CMHP with such goods, materials, equipment, and services, a benefit was conferred on

Hirschfeld and/or CMHP. Hirschfeld and/or CMHP accepted the benefit of Midwest Steel’s

goods, materials, equipment, and services, but has refused to pay for them. Midwest Steel

reasonably expects payment for the goods, materials, equipment, and services provided because

Midwest Steel has provided similar goods, materials, equipment, and services to others in the past

and has been paid for such similar goods, materials, equipment, and services. Hirschfeld and/or

CMHP will be unjustly enriched in the amount claimed by Midwest Steel herein if allowed to

                                                13
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 14 of 18



retain the benefit conferred on Hirschfeld and/or CMHP without payment for the reasonable value

of the goods, materials, equipment, and services provided by Midwest Steel as described herein.

As a result of Hirschfeld’s nonpayment, Midwest Steel has been damaged and is entitled to recover

the reasonable value of the goods, materials, equipment, and services provided to Hirschfeld. The

reasonable value of the goods, materials, equipment, and services provided to Hirschfeld for which

no payment has been made is no less than $13,718,463.00 (including allowable markup) for which

it is entitled to additional compensation, as is summarized above. Midwest Steel is entitled to

recover at least $13,718,463.00 in damages in connection with its quantum meruit claims, plus all

interest, costs, and attorneys’ fees as allowed by law.

          D.    Count 4 – Breach of Surety Bond – Liberty Mutual

          43.   Midwest Steel repeats and re-alleges the foregoing allegations as if fully set forth

herein.

          44.   Hirschfeld, as principal, and Liberty Mutual, as surety, are parties to Payment Bond

No. 190029787 issued in relation to the Project. Midwest Steel provided Hirschfeld with the goods,

materials, equipment, and services described herein. Midwest Steel has not been paid. Midwest

Steel provided all requisite notices under the foregoing bond and has complied with all terms and

conditions of the bond. Liberty Mutual, however, has failed to comply with the terms of the bond

and has breached the terms of the bond. This breach has caused Midwest Steel to suffer damages

of no less than $13,718,463.00, as is summarized above. Midwest Steel is entitled to recover at

least $13,718,463.00 in damages in connection with its claims, plus all interest, costs, and

attorneys’ fees as allowed by law.

                                               V.
                                            INTEREST

          45.   Midwest Steel seeks pre and post-judgment interest at the maximum rate permitted

by law.
                                                 14
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 15 of 18



                                    VI.
                ATTORNEY’S AND CONSULTANT’S FEES & EXPENSES

        46.     Midwest Steel was forced to retain the law firms of Porter Hedges LLP and Beck

& Hall P.C. to prosecute this action on its behalf and has agreed to pay the firms’ reasonable and

necessary attorneys’ fees.

        47.     Midwest Steel has also been forced to retain consultants, including Synergen, to aid

in the prosecution of its claims.

        48.     Midwest Steel is entitled to recover its reasonable consultants and attorneys’ fees

and costs under the governing contracts.

        49.     This dispute involves claims by Midwest Steel against both Hirschfeld and CMHP.

Article 14 of the sub-subcontract between Midwest Steel and Hirschfeld requires Midwest Steel

to bring any claims that implicate both Hirschfeld and CMHP in accordance with the CMHP and

Hirschfeld subcontract, and Article 16.5 states that Midwest Steel will have all of the benefits of

the obligations and responsibilities that the USACE and CMHP assume towards Hirschfeld in the

CMHP and Hirschfeld subcontract. Article 11.4 of the subcontract between CMHP and Hirschfeld

states that the prevailing party in any legal action shall recover reasonable legal costs, including

attorney’s and consultant’s fees, in connection with such action. Therefore, Midwest Steel has the

benefit of this obligation and responsibility with respect to its claims made herein.

        50.     Moreover, Article 15.4 of the sub-subcontract between Midwest Steel and

Hirschfeld states that if either party employs an attorney to institute suit to enforce any of the

provisions of the agreement, to protect its interest in any matter arising under the agreement, to

collect damages for the breach of the agreement, or to recover on a surety bond given under the

agreement, the prevailing party shall be entitled to recover reasonable attorney’s fees, costs,

charges, and expenses expended or incurred therein.


                                                 15
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 16 of 18



                                          VII.
                                 CONDITIONS PRECEDENT

        51.      All conditions precedent to Midwest Steel’s claims have occurred, have been

performed by Midwest Steel, or have been waived.

                                         VIII.
                                 DEMAND FOR JURY TRIAL

        52.      Midwest Steel asserts its rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury

on all issues.

                                               IX.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Midwest Steel prays that the defendants be

cited to appear and file an answer herein, and that Midwest Steel have and recover judgment of

and from the defendants for the following: (i) actual damages of no less than $13,718,463.00; (ii)

pre- and post-judgment interest at the maximum legal rate; and (iii) its reasonable consultant and

attorneys’ fees, costs, court costs, and all other reasonable expenses incurred in connection with

this proceeding, including additional attorneys’ fees if an appeal occurs. Midwest Steel would also

request that it be awarded such other and further relief to which it may show itself to be entitled.




                                                 16
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 17 of 18



               Dated: May 7, 2019         Respectfully submitted,

                                          PORTER HEDGES LLP

                                          By: /s/ David D. Peden
                                             DAVID D. PEDEN
                                             Texas Bar No. 15713500
                                             1000 Main Street, 36th Floor
                                             Houston, Texas 77002
                                             (713) 226-6610 telephone
                                             (713) 226-6210 facsimile
                                             dpeden@porterhedges.com

                                          ATTORNEYS FOR PLAINTIFF
                                          UNITED STATES OF AMERICA
                                          for the use and benefit of MIDWEST
                                          STEEL, INC.

                                          E. LINK BECK
                                          Texas Bar No. 02007400
                                          BECK & HALL, P.C.
                                          5915 Silver Springs Drive, Bldg. 4
                                          El Paso, Texas 79912
                                          (915) 544-5545 telephone
                                          (915) 544-1620 facsimile
                                          linkbeck@beckhallpc.com

                                          ATTORNEYS FOR PLAINTIFF
                                          UNITED STATES OF AMERICA
                                          for the use and benefit of MIDWEST
                                          STEEL, INC.

                                          ALLISON J. SNYDER
                                          Texas Bar No. 18813800
                                          PORTER HEDGES LLP
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          (713) 226-6622 telephone
                                          (713) 226-6222 facsimile
                                          asnyder@porterhedges.com

                                          ATTORNEY FOR PLAINTIFF
                                          UNITED STATES OF AMERICA
                                          for the use and benefit of MIDWEST
                                          STEEL, INC.



                                         17
7671054v1
            Case 3:19-cv-00130-FM Document 1 Filed 05/07/19 Page 18 of 18



                                          SEAN M. McCHRISTIAN
                                          Texas Bar No. 24067751
                                          PORTER HEDGES LLP
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          (713) 226-6632 telephone
                                          (713) 226-6232 facsimile
                                          smcchristian@porterhedges.com

                                          ATTORNEY FOR PLAINTIFF
                                          UNITED STATES OF AMERICA
                                          for the use and benefit of MIDWEST
                                          STEEL, INC.




                                         18
7671054v1
